DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., system) and process (i.e., a method).
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 (representative of independent claim 16) recite:
 computing a distribution of chargeback risk for each actual transaction, based on the one or more actual transaction data elements and respective one or more merchant profile data elements;
computing a value of at least one clearance-period (CP) chargeback overage, based on distribution of chargeback risk of one or more actual transactions and the one or more projected transaction data elements; and 
producing a suggestion for managing chargeback risk based on the CP chargeback overage
The identified limitations recite providing a suggesting for managing transactional chargeback risk based on computing the chargeback risk based on one or more transactions, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processor) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
receiving one or more projected transaction data elements, each projected transaction data element comprising information pertaining to projection of future transactions among nodes of the computer network; 
receiving a plurality of actual transaction data elements, each actual transaction data element comprising information pertaining to a respective plurality of actual transactions among nodes of the computer network; 
receiving one or more merchant profile data elements each merchant profile data element pertaining to a profile of one or more merchants, associated with nodes of the computer network
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving transaction and merchant data. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of c receiving transaction and merchant data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-15 and 17-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claims 1 and 16: processors to execute receiving transaction and merchant data). MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-20, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-15 and 17-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.
	
	
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senci et al. (US 2017/0178134 A1).

Regarding claims 1 and 16, Senci discloses a method of managing chargeback risk by at least one processor of a computing device in a computer network, the method comprising: 
receiving one or more projected transaction data elements, each projected transaction data element comprising information pertaining to projection of future transactions among nodes of the computer network (Paragraph [0061]: a chargeback prediction model may be built based on a plurality of transactions authorized using a payment card or a primary account number (PAN) associated with the payment card. Accordingly, future transactions may be scored based on the chargeback prediction model and given a chargeback prediction score. For example, a potential chargeback transaction may be identified and stored, terminated in real time, and the like, if it is determined that such transaction will likely result in a chargeback); 
receiving a plurality of actual transaction data elements, each actual transaction data element comprising information pertaining to a respective plurality of actual transactions among nodes of the computer network (Paragraph [0056]: the method includes extracting transaction information from a plurality of transactions that are paid for using an account. The transaction information may be extracted from clearing information of each transaction that is stored by a payment processor); 
receiving one or more merchant profile data elements each merchant profile data element pertaining to a profile of one or more merchants, associated with nodes of the computer network (Paragraph [0056]: the extracted clearing information may include one or more of merchant country, merchant state, merchant city, merchant location); 
computing a distribution of chargeback risk for each actual transaction, based on the one or more actual transaction data elements and respective one or more merchant profile data elements (Paragraph [0058]: the method includes generating a chargeback prediction model based on the extracted transaction clearing information and the extracted account profile information. The chargeback prediction model may be used to predict the likelihood that a future transaction paid for using the primary account number (PAN) will result in a chargeback request); 
computing a value of at least one clearance-period (CP) chargeback overage, based on distribution of chargeback risk of one or more actual transactions and the one or more projected transaction data elements (Paragraph [0059]: the method generates a chargeback prediction score based on the extracted clearing information of the newly received transaction extracted in 504 and the chargeback prediction model generated in 503. The chargeback prediction score may indicate the likelihood that the newly received transaction will generate a chargeback); and 
producing a suggestion for managing chargeback risk based on the CP chargeback overage (Paragraph [0049]: In addition to the chargeback risk score, the chargeback processing computing device 300 may also transmit a recommendation as to whether the authorized charge should be allowed or declined).
Regarding claims 2 and 17, Senci discloses wherein the one or more merchant profile data elements of a specific merchant are selected from a list consisting of: an identification of the merchant, a type of the merchant, a commercial category of the merchant, a volume of transactions, and a percentage of charged back transactions (Paragraph [0057]: the extracted account profile information may include one or more of the total number of previous chargebacks on the account, previous chargeback count velocity, previous chargeback amount velocity, recurring transaction count velocity, transaction count velocity by merchant category, transaction amount velocity by merchant category); and 
wherein the method comprises grouping the one or more merchants to merchant clusters, according to the one or more merchant profile data elements of the one or more merchants (Paragraph [0057]).
Regarding claims 3 and 18, Senci discloses wherein computing a distribution of chargeback risk for each actual transaction is performed in real time, as a weighted function of one or more of: a distribution of chargeback risk pertaining to a merchant associated with the transaction; a distribution of chargeback risk of similar products; a distribution of propensity for chargeback pertaining to a specific time of year; a distribution of chargeback risk of similar transactions; and a price associated with the transaction (Paragraphs [0041] and [0062]: improving features may be identified and given more weight and negligible features may be removed and given little or no weight in order to improve the efficiency of the chargeback prediction model…the chargeback prediction model may be dynamically updated and refreshed based on the most recent clearance information and chargeback information of a primary account number associated with an account.).
Regarding claims 4 and 19, Senci discloses further comprising computing the distribution of chargeback risk pertaining to a specific merchant by: 
detecting, from the data elements of actual transactions, chargeback events that pertain to a merchant cluster (Paragraph [0057]); 
computing a chargeback propensity of transactions pertaining to the merchant cluster (Paragraph [0057]); and 
computing the distribution of chargeback risk pertaining to a specific merchant as a weighted function of the percentage of charged back transactions of that merchant and the chargeback propensity of the respective merchant cluster (Paragraph [0058]).
Regarding claims 5 and 20, Senci discloses further comprising: 
retroactively updating the one or more merchant profile data elements according to incoming one or more actual transaction data elements (Paragraph [0034]); 
retroactively updating the distribution of chargeback risk according to the updated one or more merchant profile data elements (Paragraph [0058]); and 
producing one or more updated suggestions based on the updated distribution of chargeback risk (Paragraph [0049]).
Regarding claim 6, Senci discloses wherein the one or more actual transaction data elements are selected from a list consisting of: an identification of a merchant associated a transaction; a volume of transactions, a price of one or more transactions, a revenue of the one or more transaction to an acquirer and events of transaction chargeback (Paragraph [0056]).
Regarding claim 7, Senci discloses further comprising computing a transaction attractivity, for a transaction of the one or more transactions, representing an attractiveness of the transaction for an acquirer, based on the revenue of the transaction to an acquirer and on the distribution of chargeback risk for that transaction (Paragraph [0039]).
Regarding claim 8, Senci discloses: 
wherein the one or more projected transaction data elements are selected from a list consisting: projected distribution over time of a volume of transactions; and projected distribution over time of chargeback risk (Paragraph [0061]); and 
wherein the method further comprises updating the one or more projected transaction data elements in view of incoming data elements of the plurality of actual transaction data elements (Paragraph [0061]).
Regarding claim 9, Senci discloses wherein computing CP chargeback overage comprises summing the updated projected distribution of chargeback risk for each transaction, and comparing the sum to a predetermined CP chargeback threshold (Paragraph [0052]).
Regarding claim 10, Senci discloses wherein producing a suggestion comprises: 
determining a policy of engagement, according to the CP chargeback overage (Paragraph [0041]); and 
producing one or more suggestions pertaining to respective one or more transactions, based on the determined policy of engagement and on the attractivity of the one or more respective transactions (Paragraph [0039]).
Regarding claim 11, Senci discloses wherein the policy of engagement comprises data selected from a list consisting: a number of transactions that need to be acquired; an identification of one or more merchants corresponding to the transactions that need to be acquired; a number of transactions that need to be dropped; and an identification of one or more merchants corresponding to the transactions that need to be dropped (Paragraph [0041]).
Regarding claim 12, Senci discloses wherein determining a policy of engagement, comprises: 
producing a plurality of policies of engagement, each comprising different policy data (Paragraph [0041]); and 
simulating each of the plurality of policies of engagement in view of the updated projected transaction data elements, to determine a policy of engagement that is optimal in terms of the projected revenue of the one or more transactions and the CP chargeback overage (Paragraph [0041]).
Regarding claim 13, Senci discloses:
 wherein the suggestion is selected from a list consisting of: accepting a transaction, denying a transaction, and bidding for a transaction (Paragraph [0039]); and 
wherein the method comprises communicating the suggestion to one or more computing devices of respective merchants (Paragraph [0039]).
Regarding claim 14, Senci discloses further comprising: 
receiving a transaction request (Paragraph [0014]); 
calculating an acquirer fee for the requested transaction based on at least one of the CP chargeback overage and attractivity of one or more other transactions (Paragraph [0014]); 
producing a suggestion to accept the requested transaction (Paragraph [0039]); and 
including the acquirer fee within the suggestion (Paragraph [0039]).
Regarding claim 15, Senci discloses wherein calculating the acquirer fee for the requested transaction comprises: 
calculating an attractivity level for one or more second transactions (Paragraph [0033]); 
calculating a proportional contribution of overage for the one or more second transactions (Paragraph [0033]); 
starting from the transactions of the lowest attractivity, calculating the number of transactions that need to be dropped in order to avoid surpassing the CP chargeback threshold (Paragraph [0052]); and 
calculating the acquirer fee for the requested transaction as a sum of lost acquirer fees due to acceptance of the requested transaction (Paragraph [0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621